EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The title is amended as follows:
METHOD OF ANALYZING USING ANALYTE CONCENTRATOR SYSTEM HAVING ELUENT GENERATION MODULE

Reasons for Allowance
Claims 1 and 4 are allowed and are renumbered as claims 1-2. The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments, filed on 7 July 2021 (section VI), regarding the rejections of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Dionex 1994 (Dionex Technical Note 8: The Use of Concentrator Columns in lon Chromatography, 1994) in view Liu (US 2009/0211980) are persuasive, and the rejection has been withdrawn. The remaining objections and rejections presented in the office action mailed on 11 February 2021 have been overcome by amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797